Title: To John Adams from Nathaniel Barrett, 29 January 1786
From: Barrett, Nathaniel
To: Adams, John


     
      sir
      Paris Jany 29. 1786
     
     I have delayed for some Time writing to your Excellency, being desirous of compleating someg. of Importance.— I have now the pleasure of informing you, that I have contracted in my own Name, & in behalf of others in America, for Oil to the Amt of 400,000 Livres per annum, for 6 years, at a price which I think will answer, I have the Guarrantee of Mess Le Couteulx, for accepting 1/3 bills on purchase in America in Cash @ 90 60 Days & 2/3 Credit on

Manufactures on delivery of the Oil, for Goods, wherever I shall procure them
     These Gentlemen have not only promised me their support, during my Connection wth. them in this Business, but have enabled me to take one quarter of the Contract myself—
     As this Supply is only for Paris, & its Invirons, there will be an opening throughout the Kingdom for the Introduction, to all speculators. & I shall be so connected in the sea Ports, as to afford the support of Mess Le Couteulx, to any persons, who may send their Merchandize to any part of the Kingdom—
     The Marquis de la fayette has been indefatigable in this Business, & I doubt not We shall be able to obtain a Continuance of the same privellidges as are enjoyd by the Dutch, & hanse Towns— if the present Duties are raised on them, they will be on us—but Ministry do not incline absolutely to engage the Continuance for the Term of my Contract,—which will cease if the Duties are raised—
     It will afford me the highest pleasure, if through your Excellencys recommendation, some public mark of Approbation of the Marquis’ Conduct in this Matter, might be had from our Court—
     I shall sail for New York per the packet. a Letter from your Excellency per return of post will just reach me. I wish much for your Approbation of my Conduct— on my return, I shall sett down near this City, to be in the best situation, for return Cargoes to which I shall attend— Mr Le Couteulx house in Rouen will receive & deliver the Oil, to the person to whom I have sold it— As I found it impossible to form any Contract, without ascertaining my Securities on the other side the water, I was obligd to promise only 2 or 3 principal Merchants shd. be named—who might be responsible—& thout it best to make Contract for the Introduction of a certain Quantity even under this Limitation of the utmost Importance—especially as the Amount, could not intile it to be called a Monopoly, & it would be the means of a general Introduction of an Article of so much Consequence to us—
     Let me beg a Line from your Excellency in Answer to this, that I may have your opinion, whether I have acted right—
     As I would not wish to have this Matter made public, I have inform’d no one of the Contract I have made, but your Excelly to whom I thot it my Duty to be explicit—
     I have the honour to be with the most perfect Esteem, / Your Excellency’s / Most Obd & mo hl Servant
     
      Nat Barrett
     
     